Title: To Alexander Hamilton from James McHenry, 8 July 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, July 8, 1799. Discusses Major John J. U. Rivardi’s account of conditions at Fort Niagara. Refers to McHenry’s letter of July 2, 1799, concerning former quartermasters. States that Rivardi disbursed extra pay for extra work and points out that such payments should not be given “for procuring supplies or performing work in the ordinary line of a soldiers duty.…” Encloses quotations from a British work on military finance that present new ideas for “establishing a scale of extra allowance for extra service….” Promises to attend to Enoch Humphrey’s application for an appointment as a cadet. Notes that measures are in progress for establishing a military academy.
